PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: ROBERT V. MATTHEWS,                      No. 04-1113
                       Petitioner.
                                        
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                and
STATE OF NORTH CAROLINA,
                Claimant-Appellee,
                 v.
ROBERT V. MATTHEWS
              Claimant-Appellant,
                                                 No. 04-1249

                and
NORTH CAROLINA’S ORIGINAL
COPY OF THE BILL OF RIGHTS,
                        Defendant,
WAYNE PRATT, INCORPORATED,
                        Claimant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                        (CA-03-204-5-BO)
                      Argued: October 26, 2004
                      Decided: January 26, 2005
    Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge,
       and Glen E. CONRAD, United States District Judge
              for the Western District of Virginia,
                     sitting by designation.
2                          IN RE MATTHEWS
Vacated and remanded with instructions by published opinion. Chief
Judge Wilkins wrote the opinion, in which Judge Williams and Judge
Conrad joined.


                            COUNSEL

ARGUED: Michael Atwater Stratton, STRATTON FAXON, New
Haven, Connecticut, for Robert V. Matthews. Frank DeArmon Whit-
ney, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for the United States. William
Dale Talbert, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for the State
of North Carolina. ON BRIEF: Joel T. Faxon, STRATTON FAXON,
New Haven, Connecticut, for Robert V. Matthews. Roy Cooper,
North Carolina Attorney General, Grayson G. Kelley, Chief Deputy
Attorney General, Karen A. Blum, Assistant Attorney General,
Raleigh, North Carolina; Paul M. Newby, Assistant United States
Attorney, Raleigh, North Carolina, for Appellees.


                             OPINION

WILKINS, Chief Judge:

   Robert V. Matthews appeals a district court decision that the State
of North Carolina ("the State") is the legal owner of a historic docu-
ment seized by federal agents in connection with an in rem forfeiture
action that the United States voluntarily dismissed. Because the dis-
trict court lacked authority to adjudicate ownership of the document
after dismissal of the forfeiture action, we vacate and remand with
instructions.

                                  I.

  In September 1789, Congress approved twelve proposed amend-
ments to the United States Constitution, including the ten amend-
ments that became known as the Bill of Rights. Soon thereafter,
President Washington sent handwritten copies of these proposed
                             IN RE MATTHEWS                              3
amendments to thirteen states, including North Carolina. The State
maintained possession of its copy of the amendments ("the North Car-
olina copy") until the Civil War; during that war, or soon thereafter,
the North Carolina copy left the State’s possession.1

   In February 2000, Wayne Pratt, Inc., a corporation owned by
antiques dealer Wayne Pratt,2 purchased a document believed to be
one of the original copies of the Bill of Rights ("the document"). Mat-
thews claims that he contributed half of the $200,000 purchase price
as a "passive investor" in a venture by Pratt to buy and resell the doc-
ument for profit. J.A. 700.

   After Pratt contacted several individuals in an effort to resell the
document, North Carolina officials learned that the document was
being offered for sale. Believing that the document was the North
Carolina copy, State officials asked the United States Attorney’s
office for assistance in recovering the document. In March 2003, fed-
eral agents applied for and received a warrant to seize the document
on the ground that there was probable cause to believe it had been
stolen, transported, and possessed in violation of federal law and thus
was subject to forfeiture. Later that month, FBI agents, working with
individuals from the National Constitution Center in Philadelphia,
conducted a staged purchase of the document from Pratt in Pennsyl-
vania. During this operation, agents seized the document from John
L. Richardson, Pratt’s attorney whom he had authorized to conduct
the transaction.

  The United States subsequently brought a civil forfeiture action
against the document in the Eastern District of North Carolina. See 28
  1
     The State and the United States (collectively, "Appellees") claim that
the North Carolina copy was stolen from the State Capitol by a Union
soldier and later sold to an individual in Ohio. While Matthews appar-
ently agrees that the North Carolina copy left the State’s possession
around the time of the Civil War, he contends that many of the specific
facts concerning the history of the document—including how it left the
State’s possession—have not yet been adjudicated. Because our disposi-
tion of this appeal does not depend on the resolution of these facts, we
do not address them further.
   2
     We refer to Pratt and Wayne Pratt, Inc. collectively as "Pratt."
4                           IN RE MATTHEWS
U.S.C.A. § 1355(b)(1)(A) (West 1993) (providing that a forfeiture
action may be brought in "the district court for the district in which
any of the acts or omissions giving rise to the forfeiture occurred").
The district court issued a warrant of arrest for the document, which
was delivered into the custody of the United States Marshal. Pratt,
Matthews, and the State filed verified statements of interest claiming
they were entitled to ownership and possession of the document; the
United States formally agreed that the State was the legal owner of
the document. On September 10, 2003, Pratt withdrew his claim and
conveyed all his rights in the document to the State. That same day,
the United States voluntarily dismissed the forfeiture action. One day
later, Matthews moved the district court to return the document to
him, asserting that he was its co-owner and thus was entitled to pos-
sess it upon dismissal of the forfeiture action.

   On November 24, 2003, the district court entered an order stating
that due to the United States’ dismissal of the forfeiture action, the
court would have to return the document to Richardson—the person
from whom it was seized—"[i]n order to restore the parties . . . to the
status quo ante." J.A. 1193. Noting, however, that Matthews might
assert claims regarding the document upon its return to Richardson,
the district court ordered Matthews to "declare and show cause . . .
what claim he makes against [Pratt] upon the dismissal of this action
and the return of the property." Id. at 1194. Matthews responded that
upon releasing the document to Richardson, the district court would
lose jurisdiction over Matthews’ claim, and he would then "take
appropriate action in a competent court in order to adjudicate the
issue of ownership." Id. at 1336.

    Before the district court entered a final order disposing of the docu-
ment, Matthews commenced actions in other courts seeking, inter
alia, to enjoin Richardson from transferring the document upon its
return to him. The State also brought an action in North Carolina state
court seeking injunctive and declaratory relief. In response to these
filings, the district court entered an order on December 16, 2003, stat-
ing that it retained "exclusive in rem jurisdiction" over the document
and that its earlier order was intended "to provide a forum within
which to conclude all of the claims and disputes having to do with the
document in question prior to a final order in this case." Id. at 1362-
63. Following a hearing on January 23, 2004, the court ruled that the
                           IN RE MATTHEWS                             5
State was the legal owner of the document because it was a North
Carolina public record over which the State had never voluntarily
relinquished control. The district court ordered that the document be
delivered to the State but stayed its judgment pending appeal.

                                  II.

   Matthews’ primary claim on appeal is that because the United
States voluntarily dismissed its forfeiture action, the district court
lacked authority to adjudicate ownership rights in the document. Mat-
thews contends that the district court should have restored the parties
to the status quo ante that existed before the United States seized the
document. See Black’s Law Dictionary 1448 (8th ed. 2004) (defining
"status quo ante" as "[t]he situation that existed before something else
(being discussed) occurred"). We review this issue concerning the
jurisdiction of the district court de novo. See United States v. Jones,
225 F.3d 468, 469 (4th Cir. 2000).

   In its opinion setting forth its reasons for awarding ownership of
the document to the State, the district court determined that it pos-
sessed authority to resolve the competing ownership claims despite
the dismissal of the underlying action:

       Throughout these legal proceedings, this Court has
    retained in rem jurisdiction over the disposition of [the doc-
    ument], because the document is and has been in the posses-
    sion of the United States Marshal for the Eastern District of
    North Carolina since the March 2003 seizure. Therefore,
    despite the Government’s voluntary dismissal of its action
    against [the document], this Court still was required to
    determine the final disposition of the [document].

J.A. 1426. For the reasons that follow, we conclude that this determi-
nation was erroneous.

  The United States dismissed its forfeiture action without prejudice
by filing a notice of voluntary dismissal before Matthews, the only
remaining adverse party, answered the forfeiture complaint. See Fed.
R. Civ. P. 41(a)(1)(i). A voluntary dismissal under Rule 41(a)(1)(i) "is
6                           IN RE MATTHEWS
available as a matter of unconditional right and is self-executing, i.e.,
it is effective at the moment the notice is filed with the clerk and no
judicial approval is required." Marex Titanic, Inc. v. The Wrecked &
Abandoned Vessel, 2 F.3d 544, 546 (4th Cir. 1993) (citations omit-
ted). Moreover, a dismissal without prejudice "operates to leave the
parties as if no action had been brought at all." Dove v. CODESCO,
569 F.2d 807, 809 n.3 (4th Cir. 1978). A voluntary dismissal thus
"carries down with it previous proceedings and orders in the action,
and all pleadings, both of plaintiff and defendant, and all issues, with
respect to plaintiff’s claim." Van-S-Aviation Corp. v. Piper Aircraft
Corp. (In re Piper Aircraft Distrib. Sys. Antitrust Litig.), 551 F.2d
213, 219 (8th Cir. 1977) (internal quotation marks omitted) (hereinaf-
ter Piper Aircraft). In addition, after an action is voluntarily dis-
missed, the court lacks authority to conduct further proceedings on
the merits. See Duke Energy Trading & Mktg., L.L.C. v. Davis, 267
F.3d 1042, 1049 (9th Cir. 2001); Foss v. Fed. Intermediate Credit
Bank of St. Paul, 808 F.2d 657, 660 (8th Cir. 1986).

   Here, the forfeiture action was terminated when the United States
filed its notice of dismissal. See Marex Titanic, 2 F.3d at 546-47. At
that time, the various statements of ownership interest became a nul-
lity. See id. at 547; Piper Aircraft, 551 F.2d at 219. The question that
remains is what authority the district court had concerning the dispo-
sition of the property, which remained in the possession of the United
States Marshal, once the forfeiture action ended. This question is not
answered by the federal forfeiture statutes. Also, the parties have not
cited, nor have we found, any reported decision specifically address-
ing whether, after the voluntary dismissal of a civil forfeiture action
under Rule 41(a)(1)(i), the district court may adjudicate competing
ownership claims to the seized property. But cf. United States v.
$515,060.42 in United States Currency, 152 F.3d 491, 501 n.9 (6th
Cir. 1998) (in forfeiture action dismissed on limitations grounds and
involving separate claims to seized currency, stating in dictum that
"the district court retains the authority to make an appropriate disposi-
tion of the property"); United States v. 414 Kings Highway, 128 F.3d
125, 127 (2d Cir. 1997) (holding, in voluntarily dismissed forfeiture
action, that "the [district] Court retained authority to make an appro-
priate disposition of the proceeds" of an interlocutory sale of real
property).
                             IN RE MATTHEWS                              7
   To the extent that $515,060.42 and 414 Kings Highway support the
proposition that a district court may adjudicate competing ownership
claims to seized property after the voluntary dismissal of a forfeiture
action, we decline to adopt their reasoning. Both decisions relied on
the principle that a district court retains jurisdiction to resolve collat-
eral issues after an action is dismissed. See Cooter & Gell v. Hart-
marx Corp., 496 U.S. 384, 395 (1990). But this authority applies only
to issues that do not involve "a judgment on the merits of an action,"
id. at 396, such as awards of costs, attorney’s fees, or sanctions, see
id. at 395-96. By contrast, the determination of ownership interests in
property seized in connection with a forfeiture action goes to the heart
of the merits of that action. Indeed, the purpose of an in rem forfeiture
action is to conclusively determine ownership rights in the seized
property. See Restatement (Second) of Judgments § 6 cmt. b (1982)
(explaining that the purpose of "true" in rem actions such as govern-
ment forfeiture proceedings is "to reach a conclusive determination of
all claims to the thing so that it may be transferred to . . . a person
who will then hold it free and clear of all claims" (internal quotation
marks omitted)).

   We find our decision in Marex Titanic instructive here. In that
case, Marex Titanic, Inc. (Marex) brought an in rem action seeking
a declaration that it was the exclusive owner of objects recovered
from the wreckage of the RMS Titanic or, in the alternative, an award
of salvage rights. See Marex Titanic, 2 F.3d at 545. Based on Marex’s
representations that all competing salvage claims had been aban-
doned, the district court issued a warrant of arrest for the property.
See id. Thereafter, Titanic Ventures, a corporation that had conducted
extensive salvage operations at the Titanic wreckage site, sought to
vacate the warrant of arrest and moved to enjoin Marex from salvag-
ing the wreckage. See id. After three days of injunction hearings—but
before Titanic Ventures answered Marex’s complaint—Marex filed a
notice of dismissal pursuant to Rule 41(a)(1)(i). The district court,
however, "vacate[d]" Marex’s notice of dismissal on grounds that
substantial proceedings had been conducted on the merits and that
Marex was attempting to dismiss the case because the proceedings
had been unfavorable to it. Id. (internal quotation marks omitted).
Titanic Ventures then sought to intervene in Marex’s action and filed
an "intervening complaint," asking the court to declare Titanic Ven-
tures the exclusive salvor of the Titanic wreckage. Id. (internal quota-
8                          IN RE MATTHEWS
tion marks omitted). The district court allowed Titanic Ventures to
intervene and entered a judgment in its favor. See id.

   Marex appealed the award of exclusive salvage rights to Titanic
Ventures, and we reversed. Emphasizing that Rule 41(a)(1)(i) grants
a plaintiff the absolute right to voluntarily dismiss its complaint
before the adverse party answers, we held that a district court must
give effect to a voluntary dismissal even when substantial proceed-
ings have been conducted on the merits. See id. at 546-48. We there-
fore determined that when Marex filed its notice of dismissal, "the
action was terminated and the district court’s interlocutory orders
were vacated." Id. at 547. Further, we concluded that the district court
lacked authority to adjudicate the merits of Titanic Ventures’ claim
after Marex’s voluntary dismissal: "Although Titanic Ventures could
possibly have initiated a new, independent civil action, the district
court had no discretion to allow Titanic Ventures to intervene in the
defunct action filed by Marex." Id. at 547-48.

   The principles of Marex Titanic counsel a similar result here. Once
the United States voluntarily dismissed its forfeiture action, all pro-
ceedings in the action were terminated, and the district court lacked
the authority to issue further orders addressing the merits of the case.
In particular, although the State and Matthews continued to assert
ownership interests in the document, the district court no longer had
authority to adjudicate those interests—as it would have done had the
forfeiture action gone forward, see Republic Nat’l Bank of Miami v.
United States, 506 U.S. 80, 92 (1992) (opinion of Blackmun, J.) (not-
ing that the purpose of an in rem forfeiture proceeding "is to deter-
mine the ownership of the res"); Restatement (Second) of Judgments
§ 6 cmt. b (1982) (explaining that an in rem forfeiture action is
intended to conclusively resolve ownership claims to the property).

    Appellees advance two main arguments in support of their claim
that the district court retained authority to determine ownership rights
in the document after the voluntary dismissal of the forfeiture action.
We find both arguments unavailing. First, Appellees contend that the
district court retained in rem jurisdiction over the document because
it remained in the possession of the court. But the mere possession of
the document by the district court did not confer upon it the authority
to adjudicate ownership rights when the only substantive claim
                           IN RE MATTHEWS                             9
regarding the document—the United States’ forfeiture action—had
been dismissed. See Elliott v. The M/V Lois B, 980 F.2d 1001, 1004
(5th Cir. 1993) (explaining that in an in rem action, "once jurisdiction
is established by seizure of the res, the court ordinarily maintains
jurisdiction until the litigation ends" (emphasis added)); cf. Porsche
Cars N. Am., Inc. v. Porsche.Net, 302 F.3d 248, 255 (4th Cir. 2002)
(distinguishing in rem jurisdiction over property from subject matter
jurisdiction over substantive claims concerning that property). Sec-
ond, Appellees argue that the district court retained supplemental
jurisdiction over the ownership claims of parties other than the United
States. See 28 U.S.C.A. § 1367(a) (West 1993) (providing that when
a district court has original jurisdiction over particular claims, the
court may exercise supplemental jurisdiction "over all other claims"
that are closely related to the original claims). But again, the only
independent claim asserted here was the United States’ forfeiture
complaint against the document. Although other interested parties
submitted statements of interest during the course of the forfeiture
action, they did not assert freestanding claims that could be adjudi-
cated independently of that action. Indeed, the statements of interest
became a nullity once the forfeiture action was dismissed.

   Having determined that the district court lacked authority to deter-
mine ownership rights in the document after the voluntary dismissal,
we must consider what course the district court should have taken to
dispose of the document. Matthews asserts that the district court
should have restored the parties to the status quo ante that existed
prior to the seizure of the document. Because the dismissal of the for-
feiture action "operates to leave the parties as if no action had been
brought at all," Dove, 569 F.2d at 809 n.3, and nullifies all proceed-
ings relating to the merits of the case, see Marex Titanic, 2 F.3d at
547, we agree that a return to the status quo ante is appropriate. How-
ever, it is not clear to us that the "status quo ante" is necessarily a
point in time prior to the seizure of the document.

   Following the United States’ voluntary dismissal, the parties
asserted and the district court assumed that restoring the status quo
ante would involve returning the parties to the situation that existed
before the United States seized the document. The parties continued
to maintain this position in their appellate briefs. At oral argument,
however, the United States suggested an alternative position: that the
10                           IN RE MATTHEWS
district court should restore the status quo ante that existed after the
United States seized the document but before it commenced the for-
feiture action. In particular, the United States asserted that the volun-
tary dismissal did not affect the validity of the seizure warrant—
which was executed before the filing of the forfeiture complaint—and
that the document remained subject to forfeiture. The United States
further suggested that it was entitled to retain the document and take
additional steps to ensure that the document is ultimately returned to
the State. See J.A. 1100 (statement in United States’ notice of volun-
tary dismissal that the dismissal was "without prejudice"). We decline
to decide in the first instance whether a return to the post-seizure, pre-
complaint status quo ante would be proper because the parties have
not briefed the issue—either in the district court or before this court.
Instead, we believe it is appropriate for the district court to consider
this issue in the first instance on remand, with the benefit of briefing
from the parties.

   If the district court determines that it must return the parties to the
status quo ante that existed post-seizure but pre-complaint, the court
should then turn to Matthews’ motion for return of property. In ruling
on that motion, the court should consider whether it is best construed
as a motion pursuant to Federal Rule of Criminal Procedure 41(g),
which provides that "[a] person aggrieved . . . by the deprivation of
property may move for the property’s return." See 18 U.S.C.A.
§ 981(b)(3) (West Supp. 2004) (providing that "[a]ny motion for the
return of property seized under this section shall be filed in the district
court in which the seizure warrant was issued").

   If, on the other hand, the district court concludes that it must return
the parties to the status quo ante that existed before the document was
seized, the court must then determine to whom the document should
be returned. In its initial order after the voluntary dismissal, the dis-
trict court indicated that the proper method to restore the pre-seizure
status quo ante would be to return the document to Richardson,
Pratt’s attorney who possessed it when it was seized. Again, we are
reluctant to decide this issue in the first instance. In particular, we
note that while the forfeiture action was pending, Pratt released all his
interests in the document to the State—apparently including any right
to possess the document. Appellees have asserted that because of this
transfer, the pre-seizure status quo ante could be achieved by return-
                            IN RE MATTHEWS                             11
ing the document to the State. Given the potential factual questions
surrounding this and other issues, we believe that the district court is
in the best position to determine how to restore the pre-seizure status
quo ante if it determines that returning the parties to the post-seizure,
pre-complaint status quo ante is inappropriate.3 Whatever method the
district court chooses should fully preserve the parties’ ability to pur-
sue their ownership claims in other proceedings. Cf. Marex Titanic,
2 F.3d at 547-48.

                                   III.

   We conclude by addressing one final issue. In his verified state-
ment of interest, Matthews "denie[d] that [the document] is now or
ever has been the property of the State of North Carolina." J.A. 60.
Appellees contend, however, that during a subsequent district court
hearing, Matthews’ counsel conceded that the document is in fact the
North Carolina copy. See id. at 453 (stating that "[t]his was . . . North
Carolina’s Bill of Rights" and that "[i]t’s been authenticated by
numerous people"). In its opinion awarding ownership of the docu-
ment to the State, the district court relied on counsel’s statements in
concluding that "all parties have . . . conceded that the Document is
indeed the State’s Original Copy." Id. at 1423. At oral argument
before this court, Matthews’ counsel asserted that he made these
statements prematurely and that they should not be deemed admis-
sions. Counsel stated that Matthews concedes only that the document
is one of the original copies of the Bill of Rights—not necessarily the
North Carolina copy—and that the exact identity of the document
remains to be adjudicated.

   Whether Matthews has conceded that the document is the North
Carolina copy does not affect our disposition of this appeal. Mat-
thews’ position, as we understand it, is that even if the document is
the North Carolina copy, he is entitled to litigate whether the State
  3
   We express no opinion as to whether the district court might properly
determine that the State is entitled to possess the document, though we
believe that the district court may properly consider the Pratt assignment
in determining the pre-seizure status quo ante. We believe the district
court should also consider the arguments of both Matthews and the State
in resolving the right of possession issue.
12                         IN RE MATTHEWS
voluntarily relinquished ownership of it. We emphasize that we
express no opinion on the merits of this or any other claim that Mat-
thews may assert. But because the forfeiture action here was termi-
nated by voluntary dismissal before any proper adjudication of
ownership, we agree that Matthews has had no opportunity even to
be heard on his claims, whatever their merit.

                                 IV.

  For the reasons set forth above, we vacate the district court order
granting ownership and possession of the document to the State and
remand with instructions for the district court to restore the parties,
as closely as possible, to the status quo ante as it determines that
phrase to mean.4

              VACATED AND REMANDED WITH INSTRUCTIONS
  4
   Because we grant relief on Matthews’ appeal, we deny his mandamus
petition as moot.